Citation Nr: 1241819	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection may be granted.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2009, the Veteran testified in connection with his claims before a Decision Review Officer (DRO) at the RO.  The Veteran has indicated that he does not wish to appear for another hearing before a Veterans Law Judge.

The Board acknowledges that, following the issuance of the October 2010 supplemental statement of the case, the Veteran submitted additional evidence in connection with his claims.  His representative has since waived review of that recently submitted evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2012).  As such, appellate review may proceed.


FINDINGS OF FACT

1.  In a decision issued in October 1981 the RO denied service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement.

2.  The evidence submitted since October 1981 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's bilateral hearing loss service connection claim.

3.  The preponderance of the competent and credible evidence shows that the Veteran's currently diagnosed bilateral hearing loss is unrelated to his service-connected right ear otitis media or to any other aspect of his active service.

4.  The preponderance of the competent and credible evidence shows that the Veteran's currently diagnosed bilateral tinnitus is unrelated to his service-connected right ear otitis media or to any other aspect of his active service. 


CONCLUSIONS OF LAW

1.  The prior RO decision of October 1981 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).

4.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Here, by reopening the previously denied claim for service connection for bilateral hearing loss, the Board is taking action that is wholly favorable to the Veteran.  Thus, even assuming arguendo that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further addressed with regard to that aspect of the Veteran's appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Next, with respect to the merits of the Veteran's reopened hearing loss claim and his claim for service connection for tinnitus, VA's notice requirements were satisfied by a letter issued in October 2007, which explained the evidence the Veteran was responsible for obtaining, the evidence VA would obtain on his behalf, the criteria for establishing service connection, and how VA determined effective dates and disability ratings.  This notice was sent prior to the initial adjudication of the above claims.  Accordingly, the Board finds that VA has met its statutory duty to notify regarding those issues.

Relevant to VA's duty to assist, the Veteran's service and VA treatment records have been associated with his claims file.  The Veteran also has submitted a report from a private otolaryngologist, which the Board has considered in connection with his hearing loss and tinnitus claims.  Significantly, he has not identified, and the claims file has not otherwise shown, any relevant available treatment records that remain outstanding.  

Additionally, the Board acknowledges that, concurrent with filing the claims that are now on appeal, the Veteran submitted a written request for a copy of his claims file.  That request was subsequently honored in a November 2009 disclosure pursuant to the Privacy Act.  See 38 C.F.R. § 1.526(a); see also Freedom of Information Act, 5 U.S.C.A. § 522(a). 

Next, the Board observes that the Veteran has been afforded a VA examination in connection with his appeal.  As discussed in further detail below, that examination was performed by a licensed audiologist, who rendered a negative nexus opinion based on current clinical findings and other pertinent evidence of record.  Although the Veteran has disagreed with the VA examiner's opinion, he has not expressly alleged that the underlying examination was inadequate.  Nor does the record otherwise reflect that this was the case.  As such, the Board considers it unnecessary to remand for a new VA examination in support of the Veteran's claims.  

The Board also considers it unnecessary to remand those claims for a hearing before a Veterans Law Judge as the Veteran has not requested such a hearing.  Additionally, he already has been afforded the opportunity to testify at a December 2009 hearing before a DRO.  In this regard, the Board recognizes that the Court has held that, under 38 C.F.R. § 3.103(c)(2), a DRO who chairs a hearing has (1) the duty to fully explain the issues presented and (2) the duty to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Such duties were effectively fulfilled by the DRO who presided over the Veteran's hearing in the instant case.  Indeed, that VA officer identified the pertinent facts and law underlying the appeal and elicited information regarding the nature and etiology of the Veteran's hearing loss and tinnitus.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims" were also fully articulated.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  In any event, the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his December 2009 hearing committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Furthermore, there is no indication that the Veteran was otherwise denied due process during the course of his DRO hearing. 

For the foregoing reasons, the Board concludes that VA has expended reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Thus, as VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Claim to Reopen

The Veteran's service connection claim for bilateral hearing loss was initially denied in an October 1981 rating decision.  Although the Veteran was duly informed of that decision and apprised of his appellate rights, he failed to file a timely notice of disagreement.  Consequently, that decision became final.  

The Veteran again sought service connection for bilateral hearing loss in an August 2007 statement, which was construed as a request to reopen his previously denied claim.  Thereafter, in the January 2008 decision now on appeal, the RO reopened and denied the Veteran's claim on the merits.  Notwithstanding the RO's actions, the Board must still consider whether new and material evidence has been received as this will determine whether the Board has jurisdiction to reach the Veteran's underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the October 1981 rating decision, the Veteran's claim was initially denied because the evidence then of record neither showed that he had a valid diagnosis of hearing loss nor indicated that such a disability had been caused or aggravated during his active service.  Significantly, the Veteran has since undergone a VA audiological examination, which confirms that he now has bilateral hearing loss that qualifies as disabling for VA purposes.  38 C.F.R. § 3.385.  He also has obtained a private medical opinion relating his current hearing loss to his active service.  Copies of the VA examination report and the private medical opinion have been added to the claims file in connection with the Veteran's appeal.  

As the newly received evidence contains both a current diagnosis of hearing loss and a positive etiological opinion, it relates to unestablished facts necessary to substantiate the Veteran's previously denied claim.  Therefore, that evidence is by definition new and material.  38 U.S.C.A. § 5108; 38 38 C.F.R. § 3.156.  Accordingly, the Board finds that the Veteran has met the low evidentiary threshold required to reopen his hearing loss claim and, thus, that claim is considered reopened.  Id.  However, the Board's inquiry does not end here as it must now address the merits of that reopened claim as well as the Veteran's original claim of service connection for tinnitus.

Service Connection

The Veteran reports that his bilateral hearing loss and tinnitus had their onset in service when he was exposed to live artillery fire at close range.  He further contends that this in-service acoustic trauma was also responsible for the perforated tympanic membrane and otitis media for which service connection was previously established.

In light of the Veteran's account of bilateral hearing loss and tinnitus, which both directly arose in service and are etiologically related to his service-connected right ear disability, the Board will evaluate his current claims under direct as well as secondary theories of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  Moreover, given that hearing loss and tinnitus both fall within the category of organic diseases of the nervous system contemplated under 38 C.F.R. § 3.307 and 3.309, the Board will also consider whether service connection is warranted for those disabilities on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic disorders, including sensorineural hearing loss and tinnitus, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, under section 3.310(a) of VA regulations, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

With respect to claims, such as the one at issue, which involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, to establish service connection for tinnitus, the Veteran is not obligated to show that his hearing problems were present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In this case, the report of the Veteran's May 1971 service entrance examination is negative for any subjective or objective evidence of hearing loss, tinnitus, or other ear problems.  Conversely, subsequent service treatment records reveal that, in March and April 1978, the Veteran underwent emergent treatment for a perforated right ear drum and associated fluid leakage, which were found to support a clinical diagnosis of otitis media.  Additionally, those records show that, during a November 1978 separation examination, the Veteran reported a general history of ear problems and was found to have a right ear hearing deficit of 25 decibels at 500 Hertz.  Although indicative of slight right ear hearing loss, such a finding did not rise to the level of a disability under VA's governing regulations.  See Hensley, 5 Vet. App. at 157; but see 38 C.F.R. § 3.385.  Moreover, at no time during active duty did the Veteran complain of significant hearing deficits or ringing in the ears.  Nor did he raise any such complaints within a year of leaving the military.

Post-service records reflect that, in December 1980, the Veteran underwent audiological testing, which revealed mild conductive hearing loss in the right ear that did not qualify as disabling.  Nevertheless, in view of the Veteran's two-year history of intermittent right ear otorrhea (inflammation) and his documented in-service treatment for perforated right tympanic membrane, he was found to be a good candidate for tympanoplasty.  Such an operation was conducted at a VA hospital in January 1981.  Significantly, the report of the Veteran's discharge summary shows that, while his right ear inflammation was associated with mild hearing loss, it was not accompanied by any complaints of tinnitus or dizziness.  

Subsequent VA outpatient records dated from late January through June 1981 show that, while the Veteran recovered from his right ear tympanoplasty without apparent complications, he continued to display slight right ear hearing loss, manifested by thresholds of 25 decibels at 1000 and 4000 Hertz.  However, such audiometric findings still did not meet the VA criteria for hearing disability, set forth above.  

The record thereafter shows that, on a VA Compensation and Pension (C&P) examination in August 1981, the Veteran reported a history of right ear inflammation, manifested by yellowish discharge, which had begun in service.  He also complained of occasional hearing difficulty and a ringing sensation in his right ear - a symptom that he had not previously reported -- but denied any other ear problems.  Based on the Veteran's statements and a review of his recent audiological records, the examining VA clinician determined that the Veteran had a history of mild right ear hearing loss that was of a mixed type, meaning that it involved both conductive and sensorineural components.  Significantly, however, the VA examiner did not determine that the Veteran met the regulatory criteria for hearing disability, nor opine that this or any other hearing disability, including tinnitus, was service-related.  That examiner's opinion formed the basis for the initial October1981 decision granting service connection for right ear otitis media, but denying VA disability benefits for hearing loss.

The subsequent evidence of record is silent for any complaints or clinical findings of hearing loss or tinnitus until August 2007, when the Veteran applied to reopen his previously denied claim.  Since that time, he has received periodic VA outpatient treatment for bilateral hearing loss, including a prescription for binaural hearing aids in March 2008.  

More recent evidence reflects that, in October 2008, the Veteran underwent another VA C&P examination, which included a clinical interview, audiological and speech recognition testing, and a review of the claims file.  During the clinical interview, the Veteran recounted a history of bilateral hearing loss and tinnitus, which had arisen in service and markedly worsened over time.  However, while he emphasized his in-service acoustic trauma resulting from artillery and other weapons fire, he acknowledged that he also had incurred significant civilian noise exposure from motorcycles and cars, loud music, and gunshots fired recreationally.  

Audiometric and speech recognition testing revealed bilateral hearing loss sufficient to establish the presence of a disability under 38 C.F.R. § 3.385.  Additionally, the examining VA audiologist determined that the Veteran met the criteria for tinnitus in both ears.  Nevertheless, that examiner opined that neither of those current disabilities was related to the Veteran's active service.  In support of that opinion, the examiner noted that none of the Veteran's previous in-service or post-service audiograms had been indicative of disabling hearing loss.  Additionally, that examiner observed that the Veteran had not complained of tinnitus-related symptoms at any time during his active service.

In an effort to refute the above examiner's findings, the Veteran submitted a November 2010 statement from a private otolaryngologist, who attested to the Veteran's current diagnoses of bilateral sensorineural hearing loss and tinnitus.  The private physician also opined that the Veteran's tinnitus was due to his sensorineural hearing loss, which, in turn, was "likely in part related to his [in-service] cannon firing exposure."  Significantly, however, that private physician did not offer a rationale for his opinion.  Nor did he indicate that he had reviewed any pertinent evidence apart from his own clinical findings and the Veteran's lay reports of firing a cannon and puncturing his right ear drum during active duty.

In view of the conflicting medical opinions offered by the VA audiologist and the private otolaryngologist, the Board must now evaluate which opinion is more probative in this appeal.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.)  In making this determination, the Board must consider whether the respective examiners were 1) fully informed of the pertinent factual premises (i.e., medical history) of the case; 2) provided a fully articulated opinion; and 3) supported that opinion with a detailed analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With regard to the first prong of this three-part inquiry, the Board observes that the October 2008 VA examiner reviewed all of the evidence then of record, thereby demonstrating his familiarity with the pertinent facts of the case.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In contrast, there is no indication that the private clinician had access to the relevant contents of the Veteran's claims file.  The Board recognizes that claims file review is not a strict prerequisite for a private opinion.  Nevertheless, the evidentiary weight assigned to such an opinion may be reduced if the clinician fails to acknowledge relevant evidence, particularly that which is contrary to the opinion.  Such is the case here.  Indeed, the November 2010 private otolaryngologist made no mention of the countervailing findings of the October 2008 VA examiner.  Nor did that private clinician refer to any other pertinent evidence of record apart from the Veteran's assertions of in-service acoustic trauma.  While such assertions are certainly relevant to the Veteran's appeal, they cannot serve as the sole basis for a medical opinion when, as in the instant case, there is other pertinent evidence to consider.  

Turning to the second and third criteria for weighing medical opinion evidence, the Board observes that the October 2008 VA examiner rendered a definitively negative nexus opinion, which was supported by a reasoned analysis.  Conversely, the private clinician couched his positive findings in language, which, while not wholly speculative, was somewhat tentative in nature and unsupported by any rationale.  As such, while mindful that the private clinician's status as an otolaryngologist qualified him to comment on the etiology of the Veteran's hearing loss and tinnitus, the Board considers that clinician's opinion to be less probative overall than the report of VA examiner.

Moreover, the Board finds that the above VA examiner's report, which declined to relate either hearing loss or tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own account of in-service causation.  In this regard, the Board acknowledges that the Veteran is competent to report a history of in-service and post-service hearing problems, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App 370 (2002).  However, he has not shown that he has the clinical expertise to comment on complicated medical issues, such as the nature and etiology of his current bilateral hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2012) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.).  That is particularly true where, as here, the claims file contains diagnoses of both conductive and sensorineural hearing loss.  The inherent complexity of the Veteran's hearing loss makes it harder to determine whether any component of that disability was caused or aggravated in service.  Accordingly, the Board finds that this complex medical question can only be addressed by a clinical expert such as the October 2008 VA examiner, whose opinion, for the foregoing reasons, is deemed probative.

Similarly, the Board defers to the October 2008 VA examiner's opinion with respect to the etiology of the Veteran's tinnitus.  In this regard, the Board acknowledges that, unlike conductive or sensorineural hearing loss, tinnitus is capable of lay diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Moreover, the Board recognizes that the Veteran now reports that he has experienced tinnitus-related ringing in his ears since service.  Significantly, however, the Veteran's current assertions are at odds with his earlier account of symptoms, noted in his January 1981 VA hospital discharge report, which were expressly negative for tinnitus.  The Board acknowledges that the Veteran subsequently complained of ringing in his ears at the time of his August 1981 examination.  However, his earlier denial of tinnitus, in tandem with the lack of any in-service complaints of symptoms related to this condition, undermine the credibility of his current reports of in-service onset.  Caluza, 7 Vet. App. at 511.  

Additionally, the Board considers it significant that, while the Veteran sought medical treatment for an ear problem shortly after leaving service, this was primarily to address the diagnosis of perforated right tympanic membrane and accompanying otitis media, for which service connection has long been in effect.  Following the 1981 surgery to address that particular condition, the Veteran eschewed other treatment for ear-related disabilities.  Indeed, as noted previously, he did not request hearing aids, nor otherwise seek treatment for hearing problems until September 2007.  This nearly three-decade gap in treatment weighs heavily against his current claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In light of the foregoing, the Board finds that the only ear-related disability that has been positively and probatively associated with the Veteran's active service is the right ear otitis media for which he is already service connected.  No such link has been established with respect to the other ear-related disabilities now on appeal.  Moreover, the probative evidence of record, in particular the opinion of the October 2008 VA examiner, weighs against a finding of a nexus between the Veteran's reported in-service acoustic trauma and his current bilateral hearing loss and tinnitus.  Thus, while cognizant that such disabilities need not manifest in service in order to establish direct service connection under current VA law, the Board finds that, given the particular evidence presented in this case, service connection is not warranted on a direct basis. 

Nor is service connection warranted on a secondary basis.  On the contrary, notwithstanding the Veteran's account of a shared etiology between his current hearing problems and his right ear media otitis, he has not expressly contended, and the record has not otherwise shown, that either his hearing loss or tinnitus was caused or permanently aggravated by that service-connected disability.  Moreover, there is no evidence of any hearing loss, which qualified as disabling for VA purposes, or any tinnitus within a year of the Veteran's discharge sufficient to warrant a grant of service connection on a presumptive basis.

In sum, the Board finds that a basis for granting service connection for bilateral hearing loss and tinnitus has not been presented under any of the applicable theories of entitlement.  Accordingly, the Veteran's appeal of those issues is denied.








	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been presented, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


